Title: From George Washington to Gustavus Scott, 3 March 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 3d Mar. 1797
                        
                        Three things relative to the City of Washington call for my decision, and this
                            is the last day I have Powers to give any.
                        The first respects the dispute with Mr Law, touching the conveyances of Lotts;
                            the second, to my approbation of the Plans for the Executive Offices; and the third, to the
                            Instrument you transmitted to me in your letter of the 31st of January.
                        With regard to the first, however hard & unexpected the case may be as
                            it affects the public interest, and whatever my private opinion on some points may be; I
                            think it safest, and all things considered perhaps the best, to let the opinion of the Law
                            Officer of the government—herewith enclosed—prevail; and I advise it accordingly. The
                            second, not only meets my approbation, but is much approved also by the heads of
                            Departments; and may, when the funds and other circumstances will permit be carried into
                            effect; for which purpose the Plans are returned with my approving signature. On the other,
                            or third point, the Bill for incorporating the Commissioners of the City of Washington, has
                            not been passed into a Law, in consequence of the superior claim of more important matters
                            upon the attention of Congress in the close of the present Session. The instrument you
                            transmitted to me, as mentioned before, having been altered according to the advice of the
                            Attorney General you will herewith receive, formally executed.
                        
                        Another matter occurs which is necessary to apprise you of. In your letter of
                            the 31st of Jany it is said "We have forwarded to the Secretary of State, a plan of the City
                            under cover to Messrs Willinck, with all the public property particularly designated on the
                            face of it; and have written to those Gentlemen, pressing them to forward the loan by all
                            the means in their power." Inquiring the other day of the Secretary if it was dispatched, he
                            answered that no such packet had been recd by him.
                        Your letter of the 27th Ulto is received & I am sorry your prospt of a
                            loan in Holld is so bad. With esteem & regd I am always Yrs
                        
                            Go: Washington
                            
                        
                    